     Case 2:20-cv-00505-KJM-EFB Document 10 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE GUADALUPE CALDERON,                          No. 2:20-cv-0505-KJM-EFB P
12                       Petitioner,
13           v.                                         ORDER
14    R. FISHER, Jr.,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 8, 2020, the magistrate judge filed findings and recommendations, which were

21   served on petitioner and which contained notice to petitioner that any objections to the findings

22   and recommendations were to be filed within fourteen days. Petitioner has filed objections to the

23   findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis. The

27   court notes petitioner has filed a First Amended Petition of Writ of Habeas Corpus, but the

28   amended petition does not change the fact that it is successive.
                                                       1
     Case 2:20-cv-00505-KJM-EFB Document 10 Filed 09/29/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed April 8, 2020, are adopted in full;
 3         2. This action is dismissed for lack of jurisdiction;
 4         3. The Clerk is directed to close the case; and
 5         4. The court declines to issue a certificate of appealability.
 6   DATED: September 28, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
